

115 HR 5517 IH: Enhance Cybersecurity for Small Manufacturers Act of 2018
U.S. House of Representatives
2018-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5517IN THE HOUSE OF REPRESENTATIVESApril 13, 2018Mr. Panetta (for himself and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve assistance provided by the Hollings Manufacturing Extension Partnership to small
			 manufacturers in the defense industrial supply chain on matters relating
			 to cybersecurity, and for other purposes.
	
 1.Short titleThis Act may be cited as the Enhance Cybersecurity for Small Manufacturers Act of 2018. 2.FindingsCongress finds the following:
 (1)According to the Bureau of Labor Statistics, there are more than 347,000 manufacturing establishments in the United States, of which 72 percent have fewer than 20 employees and 99 percent have fewer than 500 employees.
 (2)Independent studies from the National Defense Industry Association, the Defense Science Board, the Alliance for Manufacturing Foresight, and the McKinsey Global Institute have highlighted—
 (A)the centrality of small manufacturers to United States manufacturing supply chains for domestic economic growth;
 (B)the vulnerability of such manufacturers to the defense industrial base for national security; and (C)the vulnerability of such manufacturers to cybersecurity threats and breaches.
 (3)As of December 31, 2017, Department of Defense suppliers must comply with new, tougher cybersecurity requirements to ensure adequate security to protect controlled unclassified information relevant to defense manufacturing supply chains. The requirements call for defense suppliers to implement and create a plan of action to respond to the guidance developed by the National Institute of Standards and Technology.
 (4)The Department of Commerce has found significant cybersecurity vulnerability of small manufacturers. A survey of 9,000 contract facilities documented that 6,650 small facilities lagged behind medium and large firms across a broad range of 20 cybersecurity indicators. For several indicators, fewer than half of small firms had cybersecurity measures in place.
 (5)Over the past 5 years the national network of centers operating as part of the Hollings Manufacturing Extension Partnership has worked closely with the Department of Defense to bolster the resilience of the defense industrial base supply chain. Since 2013, such centers have completed more than 2,500 projects with 1,650 companies that are suppliers to the Department of Defense.
 (6)In 2017, the Hollings Manufacturing Extension Partnership interacted with more than 1,000 small manufacturers on the cybersecurity requirements of the Department of Defense. This work by the Hollings Manufacturing Extension Partnership has revealed a significant lack of awareness of the Department of Defense cybersecurity requirements and a deficiency of financial and technical resources required to manage cybersecurity risks. If cybersecurity vulnerabilities remain unaddressed, defense supply chains face a higher likelihood of serious and exploitable vulnerabilities, as well as a substantial reduction in the number of suppliers compliant with Department of Defense requirements, and thereby ineligible to provide products and services to the Department of Defense.
 (7)The Hollings Manufacturing Extension Partnership is well positioned to aid suppliers of the Department of Defense in complying with cybersecurity requirements of the Department to ensure adequate security to protect controlled unclassified information relevant to defense manufacturing supply chains.
			3.Assistance for small manufacturers in the defense industrial supply chain on matters relating to
			 cybersecurity
 (a)DefinitionsIn this section: (1)CenterThe term Center has the meaning given such term in section 25(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(a)).
 (2)DirectorThe term Director means the Director of the National Institute of Standards and Technology. (3)ResourcesThe term resources means guidelines, tools, best practices, standards, methodologies, and other ways of providing information.
 (4)Small business concernThe term small business concern means a small business concern as that term is used in section 3 of the Small Business Act (15 U.S.C. 632).
 (5)Small manufacturerThe term small manufacturer means a small business concern that is a manufacturer. (6)StateThe term State means each of the several States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.
				(b)Dissemination of cybersecurity resources
 (1)In generalThe Director of the National Institute of Standards and Technology, in partnership with the Secretary of Defense and acting through the Hollings Manufacturing Extension Partnership, shall take such actions as may be necessary to address a widespread lack of awareness of cybersecurity threats among small manufacturers in the defense industrial supply chain.
 (2)National reachThe Director shall ensure that efforts to increase awareness under paragraph (1) are carried out in each State, by disseminating clear and concise resources to help reduce cybersecurity risks faced by small manufacturers described in paragraph (1).
 (3)Sector focusThe Director shall carry out this subsection with a focus on such industry sectors as the Director considers critical, in consultation with the Secretary of Defense.
 (4)Outreach eventsUnder paragraph (1), the Director shall conduct outreach. Such outreach may include live events with a physical presence and outreach conducted through Internet websites.
 (c)Voluntary cybersecurity self-AssessmentsThe Director shall provide, through the Hollings Manufacturing Extension Partnership, assistance to help small manufacturers conduct voluntary self-assessments in order to understand operating environments, cybersecurity requirements, and existing vulnerabilities.
			(d)Transfer of research findings and expertise
 (1)In generalThe Director shall provide for the transfer of technology and techniques developed at the National Institute of Standards and Technology to Centers, and through such Centers, to small manufacturers throughout the United States to implement security measures that are adequate to protect covered defense information, including controlled unclassified information.
 (2)Use of other Federal expertise and capabilitiesThe Director shall use, when appropriate, the expertise and capabilities that exist in Federal agencies other than the Institute, and federally sponsored laboratories.
 (3)AgreementsIn carrying out this subsection, the Centers may enter into agreements with private industry, institutes of higher education, or a State, United States territory, local, or tribal government to ensure breadth and depth of coverage to the United States defense industrial base and to leverage resources.
 (e)Defense acquisition workforce cyber training programThe Secretary of Defense, in consultation with the Director, shall establish a cyber counseling certification program, or approve a similar existing program, to certify small business professionals and other relevant acquisition staff within the Department of Defense to provide cyber planning assistance to small manufacturers in the defense industrial supply chain.
			